Judgment, Supreme Court, New York County (Laura Drager, J.), rendered July 19, 1995, convicting defendant, after a jury trial, of attempted robbery in the second degree, and sentencing him, as a persistent violent felony offender, to a term of 6 years to life, unanimously affirmed.
Defendant’s request to charge the lesser included offense of attempted petit larceny was properly denied. There was no reasonable view of the evidence that defendant committed the lesser included offense but not the greater, "especially given defendant’s testimony at trial denying any form of larceny whatsoever” (People v Brown, 226 AD2d 242, 243, lv denied 88 NY2d 1019). No evidence suggested a non-forcible attempt to take property. Concur—Sullivan, J. P., Rosenberger, Ellerin, Williams and Colabella, JJ.